DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 20 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,873,486  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended for an obvious typo as follows: 
As to claim 12, line 4, -- connected to ground – is deleted, and – connected to ground. – is inserted.


Allowable Subject Matter
Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record teaches a receiver circuit comprising a frequency translated bandpass filter (FTBPF) to filter the inbound RF signal by attenuating an image signal component and an undesired signal component and passing substantially unattenuated, a desired RF signal component where the center frequency of the filter is controlled by local oscillation clocks under the control  of processing resources, see Mirzaei et al. US 8,655,299. 
As to independent claims 1 and 11, the prior art made of record do not specifically teach a receiver circuit comprising a controller configured to detect an indication of the blocker signal including detecting signal clipping in the receiver circuit caused by the blocker signal and to generate the control signal in response to the indication being detected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644